 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
 5                               EASTERN DISTRICT OF CALIFORNIA
 6

 7   TREMANE DARNELL CARTHEN,                              Case No. 1:19-cv-00227-DAD-EPG (PC)
 8                 Plaintiff,                              ORDER RE: PLAINTIFF’S NOTICE OF
                                                           AMENDMENT TO COMPLAINT
 9         v.
                                                           (ECF NO. 10)
10   P. SCOTT, et al.,
11                 Defendants.
12

13          Tremane Carthen (“Plaintiff”) is a federal prisoner proceeding pro se with this civil
14   rights action. On February 27, 2019, Plaintiff filed a “Notice of Amendment to Complaint.”
15          Plaintiff may not amend his complaint in this manner. Under this Court’s local rules,
16   “[u]nless prior approval to the contrary is obtained from the Court, every pleading to which an
17   amendment or supplement is permitted as a matter of right or has been allowed by court order
18   shall be retyped and filed so that it is complete in itself without reference to the prior or
19   superseded pleading. No pleading shall be deemed amended or supplemented until this Rule
20   has been complied with.” Local Rule 220.
21          Accordingly, if Plaintiff wants to amend his complaint, he should file an amended
22   complaint that is complete in itself.
23
     IT IS SO ORDERED.
24

25
        Dated:     March 1, 2019                                 /s/
26                                                         UNITED STATES MAGISTRATE JUDGE

27

28

                                                       1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     2
